Exhibit 10.10

 

LOGO [g455178g87z11.jpg]

January 30, 2013

[name of Executive]

13410 Sutton Park Drive South

Jacksonville, Florida 32224

Dear [_______]:

In recognition of evolving “best practices” with respect to long-standing
provisions of your Key Executive Employment Protection Agreement (“KEEPA”), for
good and valuable consideration you hereby agree to the following:

 

  •  

Deletion of Modified Single Trigger: Section 3(a) of your KEEPA is amended to
delete clause (y) in its entirety.

 

  •  

Deletion of Excise Tax Gross-Up: Sections 3(d) and (e) of your KEEPA are hereby
deleted in their entirety.

 

  •  

Imposition of Cap on Severance Payments: Notwithstanding anything in your KEEPA,
as amended by this letter, to the contrary, the severance payable to you under
the KEEPA in connection with a change in control shall be reduced if and to the
extent necessary so that no excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, would be imposed if doing so would result in
your retaining a larger after–tax amount, taking into account the income, excise
and employment taxes imposed on the payments payable to you and benefits made
available to you in connection with the change in control.

Except as expressly modified by this letter agreement, your KEEPA remains in
full force and effect in accordance with its terms.

Please confirm your acceptance of this letter agreement by signing where
indicated below.

 

  

Sincerely,

 

James B. Gattoni

Executive Vice President and Chief Financial Officer

Agreed and Accepted:

 

[name of Executive]

Dated: January __, 2013

  